Case 1:19-mc-00145-TSC Document 111-2 Filed 06/25/20 Page 1 of 4




                  EXHIBIT B
Case 1:19-mc-00145-TSC Document 111-2 Filed 06/25/20 Page 2 of 4




                          Deposition of:
                         Rick Winter
                      November 15, 2019


                         In the Matter of:

   IN THE MATTER OF THE FEDERAL
   BUREAU OF PRISONS' EXECUTION
          PROTOCOL CASES




                    Veritext Legal Solutions
     Case 1:19-mc-00145-TSC Document 111-2 Filed 06/25/20 Page 3 of 4


                                                    Page 38                                                      Page 40
 1   beyond that, I'm instructing you not to answer.           1   mistaken about that. It was the -- it was an
 2         THE WITNESS: I'm sorry. It was legal                2   execution that would have involved midazolam and
 3   advice, and it was before, as well. I must have           3   hydromorphone. I may be wrong about the year.
 4   misunderstood.                                            4      Q So there was a two-drug protocol?
 5   BY MR. VAN TOL:                                           5      A Correct.
 6      Q Well, let me remind you that in a                    6      Q And did an execution take place?
 7   response to an earlier question, you told me there        7      A No.
 8   was such an instruction.                                  8      Q What did the meetings or the visit by the
 9      A There was an instruction.                            9   BOP personnel entail?
10      Q Did that instruction still exist in 2019?           10      A Similar to Texas. We were -- our agency
11      A Yes.                                                11   was interested in seeing how Ohio was going to
12      Q All right. Let's talk now about -- and              12   carry out an execution involving midazolam and
13   for now, I'm just getting the scope of these             13   hydromorphone. We wanted to observe their
14   visits. I'm going to go back and ask some                14   procedures or practices, meet their personnel,
15   specific questions.                                      15   tour their facilities, gain knowledge.
16      A Okay.                                               16      Q In connection with any of those state
17      Q You also mentioned, I believe, visits to            17   visits, did BOP personnel review training
18   Mississippi.                                             18   materials that the states had developed?
19      A Yes.                                                19      A Yes.
20      Q When did those take place?                          20      Q Which states?
21      A One visit took place in 2011.                       21      A For preparing for Ohio or for anything?
22      Q Which protocol was Mississippi using at             22      Q Any state.
                                                    Page 39                                                      Page 41
 1   the time?                                                 1      A Well, they're -- the administrative
 2      A A single-drug protocol involving                     2   record contains several of the protocols that we
 3   pentobarbital.                                            3   reviewed.
 4      Q And during that visit, did BOP personnel             4      Q Other than the -- those protocols that
 5   observe an execution?                                     5   are in the administrative record, did the BOP
 6      A Yes.                                                 6   personnel review any other training materials?
 7      Q Which one?                                           7         MR. PERKINS: Objection. Vague.
 8      A I don't know.                                        8         MR. VAN TOL: Thank you for that. I'll
 9      Q And during that visit to Mississippi in              9   narrow it down.
10   2011, was there a similar course of conduct and          10   BY MR. VAN TOL:
11   that they met with personnel, got briefings and a        11      Q So just to understand the context, I'm
12   tour?                                                    12   asking about visits by BOP to Missouri -- I'm
13      A Yes.                                                13   sorry -- Mississippi, Texas and Ohio. In
14      Q Same question about documentation then:             14   connection with those visits, did the BOP
15   Did the BOP personnel generate any documentation         15   personnel review any training materials other than
16   in connection with that 2011 visit to Mississippi?       16   the written execution protocols?
17      A Not that I'm aware of.                              17      A I believe in Texas we reviewed their
18      Q I think you also mentioned two visits to            18   press packet. Other than that, I don't recall.
19   Ohio; is that right?                                     19      Q You used --
20      A There was one visit to Ohio.                        20      A I do not know.
21      Q Okay. What year was that?                           21      Q Sorry. You used the word we there. Did
22      A It was probably around 2014. I may be               22   you participate in any of these visits?

                                                                                                  11 (Pages 38 - 41)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:19-mc-00145-TSC Document 111-2 Filed 06/25/20 Page 4 of 4


                                                 Page 354                                                     Page 356
 1   BOP execution protocol effective August 1, 2008,        1   who are to be informed of the problem and what
 2   was marked.)                                            2   order?
 3   BY MS. SMITH:                                           3         MR. PERKINS: Objection to form.
 4      Q Do you recognize Exhibit 7?                        4         THE WITNESS: Well, it's overcomplicated.
 5      A Yes.                                               5   If we have -- if we have -- and the team members
 6      Q What is this document?                             6   know if they witness a problem, they can get on
 7      A This is an addendum to the BOP execution           7   the radio and notify all staff on the radio, which
 8   protocol effective August 1, 2008.                      8   would include the on-site designee referenced
 9      Q Can you please turn to look at                     9   here, who can then make a decision and consult
10   Provision L in the third page? This provision          10   with the U.S. Marshals Service. And if necessary,
11   provides procedures for what is to occur if a          11   probably higher up the chain to the Director or
12   situation is not contemplated in the procedure,        12   even the Attorney General.
13   right?                                                 13         Obviously, if an I.V. line isn't flowing
14      A Yes.                                              14   correctly, then that statement about a complete
15      Q Why is this provision not included in the         15   assessment of the situation may be done, if
16   2019 addendum?                                         16   necessary, input from on site medical personnel.
17      A I think because the statement -- and we           17   So it just seemed to be such, you know, basic
18   thought because the statement was so common sense      18   language the -- the agency didn't feel it was
19   and logical that it didn't need to be included in      19   necessary to continue to list this in an addendum.
20   an addendum. There isn't a member of the               20   BY MS. SMITH:
21   execution team that doesn't know that they can         21      Q So the execution team is still trained to
22   advise a supervisory team member of a problem, and     22   follow the procedures laid out in Paragraph L?
                                                 Page 355                                                     Page 357
 1   that the Director's on-site designee can do             1      A They are still trained that if they see
 2   exactly what's described in there. It was just          2   something going wrong, they will notify relevant
 3   made to -- it was omitted -- as I understand it,        3   staff who can then act accordingly.
 4   the agency made the determination that -- to make       4      Q The relevant staff as laid out in
 5   the addendum more simple and more on point as to        5   Paragraph L?
 6   what the purpose of the addendum is, which is           6      A Yes. Again, anybody who gets on our
 7   mainly to cover qualifications of personnel, the        7   radio will immediately be in contact with the --
 8   medications to be used.                                 8   the BOP -- the on-site designee as referenced in
 9      Q Pursuant to the 2008 addendum, was the             9   Paragraph L. That person can then make a decision
10   team required to follow the procedures laid out in     10   based on their experience and training, which they
11   Provision L?                                           11   practice frequently, as to how to proceed next.
12         MR. PERKINS: Objection to form.                  12   It also includes the Marshals Service. They're
13         THE WITNESS: Yes.                                13   all on the same frequency, so they're all there.
14   BY MS. SMITH:                                          14   If you see a problem, identify it.
15      Q Are they still required to follow these           15      Q Is that practice in writing anywhere?
16   procedures, even though they're not in this 2019       16      A Not on an addendum.
17   addendum?                                              17      Q Is it in writing anywhere?
18      A Yes. It's based -- it just says if you            18      A Not that I'm aware of.
19   see a problem, tell someone. We all practice           19      Q In any of the executions that BOP
20   that. Yes, they all know that.                         20   attended, was BOP made aware of any unanticipated
21      Q It says considerably more than that,              21   occurrences?
22   right? Doesn't it identify the specific people         22      A The only -- the only thing I can think of

                                                                                             90 (Pages 354 - 357)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
